Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 1 of 11




                     Exhibit A




                    Exhibit A
           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 2 of 11
                                                                                Clerk of the Superior Court
                                                                                *** Electronically Filed ***
                                                                                     J. Nelson, Deputy
                                                                                  12/11/2020 1:36:01 PM
                                                                                    Filing ID 12319870



 1   Garrick L. Gallagher/Bar No. 009980
     SANDERS & PARKS, P.C.
 2   3030 North Third Street, Suite 1300
     Phoenix, AZ 85012-3099
 3
 4   Direct Phone: 602.532.5720
     Direct Fax: 602.230.5053
 5   Firm E-mail: minutes@sandersparks.com
     E-Mail: garrick.gallagher@sandersparks.com
 6
     Attorneys for PlaintiffDeborah J. Dezotell
 7
 8                 IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
 9
                            IN AND FOR THE COUNTY OF MARICOPA
10
11   DEBORAH J. DEZOTELL, a single woman, Case No.: CV2020-016338
12
                          Plaintiff,                  COMPLAINT
13
     v.
14                                                    (Tort - Negligence, Non-Motor Vehicle)
     MRS. GOOCH’S NATURAL FOODS
15   MARKETS, INC., a California corporation
     dba WHOLE FOODS MARKET; JOHN
16
     AND JANE DOES I-X; ABC
17   CORPORATIONS I-X; and XYZ
     PARTNERSHIPS I-X,
18
                          Defendants.
19
20         Plaintiff Deborah J. Dezotell, by and through undersigned counsel, for her Complaint
21   against Defendants alleges as follows:
22                                     Parties, Jurisdiction, and Venue
23          1.    Plaintiff Deborah J. Dezotell (“Plaintiff’) was, at all material times, a resident of
24   Maricopa County, Arizona.
25         2.     Defendant Mrs. Gooch’s Natural Foods Markets, Inc. is a California corporation
26   doing business in Maricopa County, Arizona as Whole Foods Market.
27         3.     Specifically, Defendant Mrs. Gooch’s Natural Foods Markets, Inc. was the owner
28
           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 3 of 11




 1   and/or possessor and operator of the premises commonly known as Whole Foods Market located
 2   at 4701 N. 20th Street in Phoenix, Arizona (“Premises”) on December 18, 2018.
 3          4.       JOHN     AND     JANE     DOES     I-X,   ABC     CORPORATIONS,         and   XYZ
 4   PARTNERSHIPS are fictitiously named individuals, partnerships, limited partnerships, joint
 5   ventures, and/or domestic or foreign corporations, or other entities other than Mrs. Gooch’s
 6   Natural Foods Markets, Inc. that owned, possessed, operated and/or managed the premises
 7   commonly known as Whole Foods Market located at 4701 N. 20th Street in Phoenix, Arizona on
 8   December 18, 2018, and whose actions may have caused or contributed to Plaintiffs injuries and
 9   damages or may be vicariously liable for the actions of other Defendants in causing Plaintiffs
10   injuries and damages. This Complaint will be amended to specifically identify such persons or
11   entities when and to the extent their culpability or liability becomes known to Plaintiff.
12          5.       Defendants caused events to occur in Maricopa County out of which Plaintiffs
13   claims arise.
14          6.       All of the acts and events complained of occurred in Maricopa County, Arizona.
15          7.       Plaintiff has suffered physical, emotional, and monetary injuries as a result of the
16   Defendants’ negligence.
17          8.       Jurisdiction and venue are proper in this Court, and the amount in controversy
18   exceeds the minimum amount required for the jurisdiction of this Court.
19                                               The Events
20          9.       On December 18, 2018, Plaintiff was an invitee at the Premises.
21          10.      On December 18, 2018, Plaintiff was injured when she slipped on an unknown
22   substance on the floor inside the Premises and fell.
23          11.      The unknown substance on the floor constituted an unreasonably dangerous
24   condition and was not readily identifiable or obvious to Plaintiff.
25          12.      The area where Plaintiff slipped and fell was located in or immediately adjacent to
26   the self-serve food area of the Premises.
27                              PREMISES LIABILITY - NEGLIGENCE
28          13.      Defendant had a duty to maintain the Premises in a reasonably safe condition and

                                                      -2-
           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 4 of 11




 1   to remedy unreasonably dangerous conditions situated thereon. Defendant further had a duty to
 2   inspect the Premises and to place invitees/patrons on the Premises on notice of unreasonably
 3   dangerous conditions that Defendant knew, or should have known, about.
 4          14.      Defendant had actual and constructive notice before December 18, 2018, that
 5   invitees/patrons slip on substances on the floor, including food and liquids, causing such
 6   invitees/patrons to fall.
 7          15.      By having a food court-type area on the Premises, including multiple self-serve food
 8   areas, Defendant adopted a method of operation from which it could reasonably be anticipated
 9   that unreasonably dangerous conditions would regularly arise.
10          16.      Defendant knew, or with the exercise of reasonable care should have known, of the
11   dangerous condition with sufficient time to remedy the dangerous condition and/or to warn
12   Plaintiff of the dangerous condition.
13          17.      Despite having actual or constructive notice of the unreasonably dangerous
14   condition, Defendant failed to take reasonable steps to remove the danger or protect Plaintiff from
15   the danger.
16          18.      Defendant was negligent by allowing an unsafe and dangerous condition to exist on
17   the Premises.
18          19.      Defendant breached its duties owed to Plaintiff in that it was negligent, careless,
19   and/or reckless in the inspection, maintenance, operation, and/or management of the Premises by
20   allowing the dangerous condition to exist.
21          20.      Defendant further breached its duty by failing to maintain its Premises in a
22   reasonably safe condition and/or failure to warn Plaintiff of unreasonably dangerous conditions
23   that Defendant should reasonably foresee might endanger invitees/patrons like Plaintiff.
24                                          RES IPSA LOQUITUR
25          21.       Plaintiffs slip and fall injury occurred as a result of a slippery floor surface likely
26   caused by substances from the surrounding food court and self-serve food area which was under
27   Defendant’s control.
28          22.      In the normal course of events, Plaintiffs slip and fall injury would not have

                                                       -3-
           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 5 of 11




 1   occurred unless Defendant was negligent.
 2             23.   Plaintiff is not in a position to show the particular circumstances which caused the
 3   Plaintiff to slip and fall.
 4             24.   Defendant is liable under the doctrine of res ipsa loquitur for its negligence.
 5             25.   As a direct and proximate result of Defendant’s negligence, Plaintiff sustained
 6   severe, disabling, and permanent injuries.
 7             26.   As a further direct and proximate result of Defendant’s negligence, Plaintiff has
 8   received and will continue to receive, medical and hospital care that is reasonable and necessary,
 9   and has incurred expenses for medical treatment and may continue to incur such expenses in the
10   future.
11             27.   Plaintiff has sustained pain, suffering, permanent injury, loss of enjoyment of life,
12   emotional distress and trauma, annoyance, and inconvenience as a result of Defendant’s
13   negligence.
14             28.   Plaintiff continues to experience the damages alleged herein, which exceed the
15   jurisdictional minimum of this Court.
16             29.   Under the Arizona Rules of Civil Procedure Rule 26.2(b), this is a Tier 3 action.
17             WHEREFORE, Plaintiff requests this Court to enter judgment in her favor against
18             Defendant(s) as follows:
19             1)    For reasonable sums to compensate Plaintiff for her past and future medical
20                   expenses in an amount to be proven at trial;
21             2)    For reasonable sums to compensate Plaintiff for her physical and mental pain and
22                   suffering, decrease in quality of life, anxiety, impairment, and personal injuries in
23                   an amount to be proven at trial;
24             3)    For all costs incurred herein; and
25             4)    For such other and further relief as this Court deems just and proper under the
26                   circumstances.
27   ///
28

                                                        -4-
     Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 6 of 11




 1
 2   RESPECTFULLY SUBMITTED this 11th day of December, 2020.
 3
                                 SANDERS & PARKS, P.C.
 4
 5
 6                               By /s/ Garrick L. Gallagher
                                   Garrick L. Gallagher
 7                                 3030 North Third Street, Suite 1300
                                   Phoenix, AZ 85012-3099
 8                                 Attorneys for PlaintiffDeborah J. Dezotell
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                     -5-
                                           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 7 of 11
                                                                                                                Clerk of the Superior Court
                                                                                                                *** Electronically Filed ***
                                                                                                                     J. Nelson, Deputy
                                                                                                                  12/11/2020 1:36:01PM
                                     Person/Attomey Filing: Garrick L Gallagher                                     Filing ID 12319873
                                     Mailing Address: 3030 N. Third Street Suite 1300
                                     City, State, Zip Code: Phoenix, AZ 85012
                                     Phone Number: (602)532-5720
                                     E-Mail Address:garrick.gallagher@sandersparks.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 009980, Issuing State: AZ

                                                      IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                              IN AND FOR THE COUNTY OF MARICOPA
                                      Deborah J. Dezotell
                                      Plaintiff(s),
                                      v.                                           Case No. CV2020-016338
                                      Mrs. Gooch's Natural Foods Markets,
                                      Inc., a California corporation, DBA          SUMMONS
                                      Whole Foods Market
                                      Defendant(s).
                                     To: Mrs. Gooch's Natural Foods Markets, Inc., a California corporation,
                                         DBA Whole Foods Market
                                      WARNING: THIS AN OFFICIAL DOCUMENT FROM THE COURT THAT
                                      AFFECTS YOUR RIGHTS. READ THIS SUMMONS CAREFULLY. IF YOU DO
                                      NOT UNDERSTAND IT, CONTACT AN ATTORNEY FOR LEGAL ADVICE.

                                      1. A lawsuit has been filed against you. A copy of the lawsuit and other court papers were
                                         served on you with this Summons.

                                     2. If you do not want a judgment taken against you without your input, you must file an
                                        Answer in writing with the Court, and you must pay the required filing fee. To file your
                                        Answer, take or send the papers to Clerk of the Superior Court, 201 W. Jefferson,
                                        Phoenix, Arizona 85003 or electronically file your Answer through one of Arizona's
                                        approved electronic filing systems at http://www.azcourts.gov/efilinginformation.
                                        Mail a copy of the Answer to the other party, the Plaintiff, at the address listed on the top
                                        of this Summons.
                                        Note: If you do not file electronically you will not have electronic access to the documents
                                        in this case.

                                     3. If this Summons and the other court papers were served on you within the State of
                                        Arizona, your Answer must be filed within TWENTY (20) CALENDAR DAYS from the
                                        date of service, not counting the day of service. If this Summons and the other court papers
AZturboCourt.gov Form Set #5227782




                                        were served on you outside the State of Arizona, your Answer must be filed within
                                        THIRTY (30) CALENDAR DAYS from the date of service, not counting the day of
                                        service.
                                               Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 8 of 11




                                             Requests for reasonable accommodation for persons with disabilities must be made to
                                      the court by parties at least 3 working days in advance of a scheduled court proceeding.


                                              GIVEN under my hand and the Seal of the Superior Court of the State of Arizona in
                                       and for the County of MARICOPA




                                     SIGNED AND SEALED this Date: December 11, 2020

                                     JEFF FINE
                                     Clerk of Superior Court

                                     By: JACQUELINE NELSON
                                     Deputy Clerk



                                     Requests for an interpreter for persons with limited English proficiency must be made to the division assigned to
                                     the case by the party needing the interpreter and/or translator or his/her counsel at least ten (10) judicial days in
                                     advance of a scheduled court proceeding.
                                     If you would like legal advice from a lawyer, contact Lawyer Referral Service at 602-257-4434 or littnsV/maricopabar org. Sponsored by the Maricopa
                                     County Bar Association.
AZturboCourt.gov Form Sot #5227782




                                                                                                                2
                                           Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 9 of 11
                                                                                                               Clerk of the Superior Court
                                                                                                               *** Electronically Filed ***
                                                                                                                    J. Nelson, Deputy
                                                                                                                 12/11/2020 1:36:01 PM
                                     Person/Attorney Filing: Garrick L Gallagher                                   Filing ID 12319872
                                     Mailing Address: 3030 N. Third Street Suite 1300
                                     City, State, Zip Code: Phoenix, AZ 85012
                                     Phone Number: (602)532-5720
                                     E-Mail Address: garrick.gallagher@sandersparks.com
                                     [ ] Representing Self, Without an Attorney
                                     (If Attorney) State Bar Number: 009980, Issuing State: AZ


                                                         IN THE SUPERIOR COURT OF THE STATE OF ARIZONA
                                                                       IN AND FOR THE COUNTY OF MARICOPA
                                     Deborah J. Dezotell
                                     Plaintiff(s),                                               XT      CV2020-016338
                                                                                            Case No.
                                     Mrs. Gooch's Natural Foods Markets,
                                     Inc., a California corporation, DBA
                                                                                            CERTIFICATE OF
                                     Whole Foods Market                                     COMPULSORY ARBITRATION
                                     Defendant(s).
                                     I certify that I am aware of the dollar limits and any other limitations set forth by the
                                     Local Rules of Practice for the Maricopa County Superior Court, and I further certify that
                                     this case IS NOT subject to compulsory arbitration, as provided by Rules 72 through 77 of
                                     the Arizona Rules of Civil Procedure.


                                     RESPECTFULLY SUBMITTED this


                                                                       By: Garrick L Gallagher Zs/
                                                                           Plaintiff/Attorney for Plaintiff
AZturboCourt.gov Form Set #5227732
                                            Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 10 of 11




                                                                                               Clerk of the Superior Court
                                                                                               *** Electronically Filed ***
                                                                                                    J. Nelson, Deputy
                                                                                                 12/11/2020 1:36:01PM
                                                                                                   Filing ID 12319871
                                     In the Superior Court of the State of Arizona
                                     In and For the County of Maricopa

                                     Plaintiff's Attorney:
                                     Garrick L Gallagher
                                     Bar Number: 009980, issuing State: AZ                   CV2020-016338
                                     Law Firm: Sanders and Parks, P.C.
                                     3030 N. Third Street Suite 1300
                                     Phoenix, AZ 85012
                                     Telephone Number:   (602)532-5720
                                     Email address: garrick.gallagher@sandersparks.com


                                     Plaintiff:
                                     Deborah J. Dezotell
                                     Telephone Number:   (602)532-5720
                                     Email address: garrick.gallagher@sandersparks.com


                                     Defendant:
                                     Mrs. Gooch's Natural Foods Markets, Inc., a California corporation, DBA Whole
                                     Foods Market
                                     550 BOWIE ST
                                     Austin, TX 78703


                                     Discovery Tier t3


                                     Case Category: Tort Non-Motor Vehicle
                                     Case Subcategory: Negligence
AZturboCourt.gov Form Set #5227782
                Case 2:21-cv-00076-SMB Document 1-3 Filed 01/15/21 Page 11 of 11
DL Investigations & Attorney Support LLC
7501 N. 16th Street,' Suite 200
Phoenix, AZ 85020
(602)285-9901

                                                                                                        CLERK OF THE SUPERIOR COURT
  Inv. #                         SUPERIOR COURT OF THE STATE OF ARIZONA                                                filed
                                    IN AND FOR THE COUNTY OF MARICOPA                                          DEC 3 1 2020            1 O'
 140368
                                                                                                                 A Hernandez, Deputy
DEBORAH J. DEZOTELL

                                                              Plaintiff / Petitioner,

MRS. GOOCH’S NATURAL FOODS MARKETS, INC. dba
Whole Foods Market; et al.                                                                            NO.      CV2020-Q16338

                                                              Defendant / Respondent                    CERTIFICATE OF SERVICE



Tina Nemeth                                  , the undersigned certifies under penalty of peijuiy: That I am fully qualified pursuant
to RCP 4 (d), 4 (e), 45 (b) and/or ARS 13-4072, to serve process in this case, and received for service the following documents in this
action:
SUMMONS & COMPLAINT, CERTIFICATE OF ARBITRATION




from                     Garrick L. Gallagher c/o SANDERS & PARKS, P.C.                                         12/29/20
that I personally served copies of these documents on those named below in the manner and time and place shown; and except where
noted, all services were made in Maricopa County, Arizona.

NAME:        MRS' GOOCH'S NATURAL FOODS MARKETS, INC. dba Whole Foods Market, c/o CT Corporation Systems

DATE & TIME: 12/29/20 12:40pm
PLACE &      3800 N. CENTRAL AVENUE STE.460 PHOENIX, AZ 85012, which is his/her place of business.
MANNER:      By serving Scott Whaley, Clerk, a person authorized to accept such service on their behalf, in person.




Description of the Named: Male, Age: 40's, Ht: 5' 9in., Wt: 185, Eyes: hazel, Hair: brown, Ethnicity: Cauc.




Statement of Costs
Services      $16.00
Mileage       $24.00                                                       Affiant - Registered in
Sp. Handl.
                                                                           Maricopa County
Witness
Advances
Cert Prep     $15.00
Other

Total        $55.00

                             The above is covered by A.R.S. as amended 41-314 & 11 -45 and Rules 4,5 and 45.
